Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance


1.	The amendments to claims 14-16, filed 9/7/2021, have overcome the previous 35 U.S.C. 101 rejection.

2.	The Remarks, see Page 6 as filed 9/7/2021, comprise a Statement of Common Ownership pursuant to 35 U.S.C. 102(b)(2)(C) which disqualifies the Srivastava reference (U.S. PGPUB No. 2018/0293196) as prior art.

3.	In view of Srivastava being disqualified as prior art, independent Claims 1, 14, and 17 are considered to be in condition for allowance.

4.	Claims 2-13, 15, 16, and 18-20 inherit the allowable subject matter of independent claims 1, 14, and 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-36423642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Brian T Misiura/
Primary Examiner, Art Unit 2185